United States Court of Appeals
                                                                           Fifth Circuit

                                                                        FILED
                  IN THE UNITED STATES COURT OF APPEALS               April 14, 2005
                          FOR THE FIFTH CIRCUIT                  Charles R. Fulbruge III
                          _____________________
                                                                         Clerk
                               No. 04-51306
                          _____________________
UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
AGUSTIN VALDEZ-RODRIGUEZ
                   Defendant - Appellant

                          ---------------------
          Appeal from the United States District Court for the
                   Western District of Texas, El Paso
                             3:04-CR-1235-ALL
                          ---------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


      IT IS ORDERED that appellee’s unopposed motion to vacate the

sentence is GRANTED.

      IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand case to the United States District Court for the Western

District of Texas, El Paso Division, for resentencing is GRANTED.

      IT IS FURTHER ORDERED that appellee’s unopposed motion in

the alternative to extend time to file appellee’s brief until 14

days from the Court’s denial of appellee’s motion to vacate and

remand is DENIED.


      *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.